
	

113 HR 5587 IH: Opioid Abuse Prevention and Treatment Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5587
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Foster (for himself, Mr. Sean Patrick Maloney of New York, Mr. Ryan of Ohio, Ms. Edwards, Ms. Esty, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To reduce opioid misuse and abuse.
	
	
		1.Short titleThis Act may be cited as the Opioid Abuse Prevention and Treatment Act of 2014.
		2.Pilot project
			(a)In generalThe Secretary of Health and Human Services (referred to in this Act as the Secretary) shall award grants to one or more States to carry out a 1-year pilot project to develop a
			 standardized peer review process and methodology to review and evaluate
			 prescribing and pharmacy dispensing patterns, through a review of
			 prescription drug monitoring programs (referred to in this section as PDMP) in the States receiving such grants.
			(b)MethodologyThe recipients of a grant under this section shall develop a systematic, standardized methodology
			 to identify and investigate questionable or inappropriate prescribing and
			 dispensing patterns of substances on schedule II or III under section 202
			 of the Controlled Substances Act (21 U.S.C. 812). Such peer review
			 methodology and prescribing and dispensing patterns shall be shared with
			 the appropriate State regulators and health profession boards.
			(c)RequirementsA State receiving a grant under this section—
				(1)with respect to controlled substances for which a prescriber is required to be registered with by
			 the Drug Enforcement Administration in order to prescribe such controlled
			 substances, shall make the information with respect to such controlled
			 substances from the PDMP available to State regulators and licensing
			 boards; and
				(2)with respect to any other controlled substances, may make the information with respect to such
			 controlled substances from the PDMP available to State regulators and
			 licensing boards.
				(d)SubgranteesA quality improvement organization with which the Secretary has entered into a contract under part
			 B of title XI of the Social Security Act (42 U.S.C. 1320c et seq.) may
			 serve as the subgrantee under this subsection to develop peer review
			 processes as described in subsection (a).
			3.Prescription drug, heroin, and other controlled substance abuse preventionPart P of title III of the Public Health Service Act (42 U.S.C. 280g) is amended by adding at the
			 end the following:
			
				399V–6.Prescription drug, heroin, and other controlled substance abuse prevention
					(a)Training grants
						(1)In generalThe Secretary shall award 5-year grants to eligible entities to facilitate training in order to
			 increase the capacity of health care providers to conduct patient
			 screening, brief interventions, and referral to treatment as needed, such
			 as in health care settings to prevent the abuse of prescription drugs,
			 heroin, and other controlled substances. The grant program under this
			 section may be coordinated with the Screening Brief Intervention and
			 Referral to Treatment grant program of the Substance Abuse and Mental
			 Health Services Administration, or other appropriate programs.
						(2)Eligible entitiesIn this subsection, the term eligible entity includes—
							(A)States;
							(B)physician organizations;
							(C)continuing education entities, such as health profession boards or health accrediting bodies;
							(D)peer recovery organizations; and
							(E)other appropriate health or professional education organizations or institutions.
							(b)Expansion of prescribing authorityThe Secretary, acting through the Administrator of the Health Resources and Services
			 Administration, shall award grants to States for the purpose of evaluating
			 the prospect of the health professions board of such States reviewing and
			 expanding prescribing authorities of providers, such as advance practice
			 nurses and physician's assistants, with respect to prescribing drugs for
			 the treatment of the abuse of prescription drugs, heroin, or other
			 controlled substances..
		4.Prescription drug abuse training and screening programs
			(a)Continuing education grantsThe Secretary shall award grants to States to develop continuing education criteria and review
			 processes that allow State health profession boards or State agencies to
			 certify appropriate education and training for informed and safe
			 prescribing of opioids and other drugs listed on schedule II or III under
			 section 202 of the Controlled Substances Act (21 U.S.C. 812).
			(b)Screening programThe Attorney General shall request that a practitioner registered under section 303(f) of the
			 Controlled Substances Act (21 U.S.C. 823(f)) conduct patient screening for
			 potential drug misuse or abuse before prescribing a drug listed on
			 schedule II or III under section 202 of the Controlled Substances Act (21
			 U.S.C. 812), according to standards established by the applicable State
			 licensing body.
			5.FDA review of naloxoneThe Secretary, acting through the Commissioner of Food and Drugs, shall conduct a review of
			 naloxone to consider whether naloxone should cease to be subject to
			 section 503(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 353(b)) and be available as an over-the-counter drug, in order to increase
			 access to such drug.
		6.Prescription drug disposalThe Secretary shall convene or coordinate with an existing entity an interagency working group—
			(1)to encourage States and local governments to increase opportunities for disposal of opiates, such
			 as frequent take-back programs and fixed medicine disposal sites at law enforcement public buildings; and
			(2)to reduce opportunities for abuse of opiates, such as establishing opioid dispensing limits at
			 hospital emergency departments.
			7.GAO reportThe Comptroller General of the United States shall—
			(1)review opioid abuse programs, heroin abuse programs, and policies in Federal agencies and best
			 practices with respect to opioid and heroin abuse and overdose programs of
			 the States; and
			(2)not later than 18 months after the date of enactment of this Act, issue a report to Congress on its
			 findings and recommendations on ways to reduce opioid and heroin abuse and
			 overdoses.
			
